Elisha Hutchinson Elisabeth Winslow Anne Dyer and Susanna Hutchinson Executors to the last will & Testament of Capt Edward Hutchinson decd plaints agt Jonathan Atherton Timothy Mather, James Throbridge & Obadiah Swift in behalfe of themselves the widdow and the rest of the Children admrs to the Estate of major Humphry Atherton decd or either of them Defts in an action of the case for not paying the summe of four pound five Shillings and nine pence due by booke & all other due damages according to attachmt datd Febr 13° 1676. . . . The Jury . . . found for the Defendt costs of Court pd six Shillings. [ 435 ]